NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-5, 7-20 and 22 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5 and 7-11, the closest prior art of record is Celii et al. (US 2005/0054122), which discloses some of the limitations of the claims, as set forth in Office action mailed on 09/21/2020.  However, Celii and the other prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: wherein outer sidewalls of the metal interconnect are spaced apart by a third distance, and outer sidewalls of the CESL are spaced apart by a fourth distance which is equal to the third distance.
With respect to claim 12-14, the closest prior art of record is Saito et al. (US 2012/0286231), which discloses some of the limitations of the claims, as set forth in Office action mailed on 09/21/2020.  However, Saito and the other prior art of record neither anticipates nor renders obvious all the limitations of the base claim 12, including: wherein outer sidewalls of the metal interconnect are spaced apart by a first distance, and wherein outer sidewalls of the CESL are spaced apart by a second distance equal to the first distance.
With respect to claims 15-20 and 22, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 15, including: wherein outer sidewalls of the CESL are spaced apart by a first distance and outer sidewalls of the metal interconnect are spaced apart by a second distance which is equal to the first distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829